     Case 3:20-cv-00040-GEC Document 6 Filed 10/26/20 Page 1 of 3 Pageid#: 39




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF VIRGINIA
                                        Charlottesville Division

BEN GARRISON,                                       )
                                                    )
                            Plaintiff,              )
                                                    )
v.                                                  )   Case No.: 3:20-cv-00040-GEC
                                                    )
ANTI-DEFAMATION LEAGUE,                             )
                                                    )
                            Defendant.              )
                                                    )


                      CONSENT MOTION FOR EXTENSION OF TIME
                  TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT

         Defendant Anti-Defamation League (“ADL”), by and through its undersigned attorneys,

and pursuant to Fed. R. Civ. P. 6(b) and W.D. Va. Civ. R. 11(c)(2), hereby moves the Court to

extend the deadline for the filing of its answer or other responsive pleading to and including

November 30, 2020. In support of the motion, ADL declares as follows:

         1.        On July 10, 2020, Plaintiff Ben Garrison filed a complaint against ADL seeking

damages for defamation, conversion, and trespass to chattels, as well as a permanent injunction.

ECF No. 1.

         2.        ADL was served on October 8, 2020. Under the Federal Rules of Civil

Procedure, ADL’s deadline to answer or otherwise respond to the Complaint is October 29,

2020. ADL retained undersigned counsel on October 20, 2020.

         3.        ADL requires additional time to review and analyze the basis for Plaintiff’s

allegations of defamation, conversion, and trespass to chattels, and Plaintiff’s request for a

permanent injunction, and to prepare their answer or other response to the Complaint.




                                                    1
4843-7140-5008v.1 0116649-000001
   Case 3:20-cv-00040-GEC Document 6 Filed 10/26/20 Page 2 of 3 Pageid#: 40




         4.        ADL therefore seeks an extension of time to answer or otherwise respond to the

Complaint from October 29, 2020 to and including November 30, 2020. ADL has shown good

cause justifying the relief requested and the extension will not cause undue delay. W.D. Va. Civ.

R. 11(c)(2).

         5.        Counsel for ADL conferred with counsel for Plaintiff, and counsel for Plaintiff

has consented to the relief requested in this motion.

         6.        As the Motion is unopposed, and pursuant to W.D. Va. Civ. R. 11(b), the parties

waive oral argument, and respectfully request that the Court decide the Motion without a

hearing.

         WHEREFORE, ADL respectfully requests that the Court enter an Order extending the

time for ADL to answer or otherwise respond to the Complaint from October 29, 2020 to and

including November 30, 2020, without waiver of any defenses including but not limited to

defenses or arguments addressing the Court’s jurisdiction.

Dated: October 26, 2020

                                                 Respectfully submitted,


                                                 /s/ Patrick John Curran Jr.
                                                 Patrick John Curran Jr. (VA Bar No. 86144)
                                                 DAVIS WRIGHT TREMAINE LLP
                                                 1301 K Street, NW, Suite 500 East
                                                 Washington, DC 20005
                                                 Ph: 202-973-4200
                                                 Fax: 202-973-4499
                                                 patcurran@dwt.com




                                                    2
4843-7140-5008v.1 0116649-000001
   Case 3:20-cv-00040-GEC Document 6 Filed 10/26/20 Page 3 of 3 Pageid#: 41




                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing Consent

Motion for an Extension of Time was served upon all counsel of record on the 26th day of October,

2020 via use of the Court’s ECF system and email.


         Steven S. Biss
         300 West Main Street, Suite 102
         Charlottesville, VA 22903
         stevenbiss@earthlink.net


                                            /s/ Patrick John Curran Jr.
                                            Patrick John Curran Jr.




4843-7140-5008v.1 0116649-000001
